COURT OF APPEALS
SECOND 
DISTRICT OF TEXAS
FORT 
WORTH
NO. 2-03-289-CV
  
  
CHARLES 
M. ROSS                                                                APPELLANT
  
V.
   
SAINT-GOBAIN 
VETROTEX AMERICA                                         APPELLEE
   
----------
FROM 
THE 89TH DISTRICT COURT OF WICHITA COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        On 
December 5, 2003, we notified appellant that the trial court clerk responsible 
for preparing the record in this appeal informed the court that payment 
arrangements had not been made to pay for the clerk’s record as required by TEX. R. APP. 
P. 35.3(a)(2). We stated we would dismiss the appeal for want of prosecution 
unless appellants, within fifteen days, made arrangements to pay for the 
clerk’s record and provided this court with proof of payment.
        Because 
appellant has not made payment arrangements for the clerk’s record, it is the 
opinion of the court that the appeal should be dismissed for want of 
prosecution. Accordingly, we dismiss the appeal. See TEX. R. APP. 
P. 37.3(b), 42.3(b).
        Appellants 
shall pay all costs of the appeal, for which let execution issue.
 
                                                                  PER 
CURIAM
  
  
PANEL 
D:   HOLMAN, GARDNER, and WALKER, JJ.
 
DELIVERED: 
January 29, 2004


NOTES
1. 
See Tex. R. App. P. 47.4.